Citation Nr: 1444741	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder, schizoaffective disorder, mood disorder, psychosis not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for bilateral chondromalacia of the knees and bipolar disorder.  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claims.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Board hearing before a Veterans Law Judge at the RO by way of videoconference in December 2013.  At that time, there were two copies of the "Appointment of Individual as Claimant's Representative" form (VA Form 21-22a) in the claims file which appointed attorney Kenneth LaVan as the Veteran's representative.  These documents were dated in March 2010 and July 2011.  However, there is also a September 2011 "Appointment of Veterans Service Organization as Claimant's Representative" form (VA Form 21-22) in the claims file which appoints the Florida Department of Veterans Affairs (FDVA) as the Veteran's representative.  Nevertheless, the private attorney has continued to submit documents on the Veteran's behalf and the Veteran's signature appears on some of these documents.

In an August 2014 letter, the Board notified the Veteran of his right to representation, requested that he clarify his choice of representation, and notified him that if a response was not received within 30 days his appeal would be adjudicated with the assumption that he wished to be represented by the FDVA.  This letter was sent to the Veteran's address of record and was not returned as undeliverable.  The Veteran did not respond to the August 2014 letter.  Thus, it is assumed that he is currently represented by the FDVA.  

A statement was submitted by Kenneth LaVan in December 2013 which indicated that the Veteran wished to cancel his scheduled Board hearing.  The hearing was subsequently cancelled, but Kenneth LaVan was no longer the Veteran's representative when he submitted the hearing cancellation request, the Veteran's signature is not on the December 2013 statement, and there is no other statement directly from the Veteran or the FDVA requesting that the December 2013 hearing be cancelled.  Accordingly, this case must be remanded to re-schedule the previously requested Board hearing.  See 38 C.F.R. § 20.700(a), (e) (2013).

Moreover, the AOJ should attempt to seek clarification from the Veteran as to his desired representative.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by way of videoconference.

2.  The AOJ shall contact the Veteran and inform him that the Florida Department of Veterans Affairs is presumed to be his current representative.  He shall also be asked to clarify the identity of his current representative and to submit the appropriate form (VA Form 21-22 or VA Form 21-22a) if an individual or organization other than the Florida Department of Veterans Affairs is his representative.  All efforts to obtain such clarification should be included in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



